As filed with the Securities and Exchange Commission on March 1, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22404 SCS Hedged Opportunities Fund, LLC (Exact name of registrant as specified in charter) One Winthrop Square Boston, Massachusetts02110 (Address of principal executive offices) (Zip code) Peter H. Mattoon c/o SCS Capital Management, LLC One Winthrop Square Boston, Massachusetts02110 (Name and address of agent for service) (617) 204-6400 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. The Fund invests substantially all of its assets in SCS Hedged Opportunities Master Fund, LLC (CIK 0001489018, Investment Company Act file number 811-22403, the “Master Fund”).As of December 31, 2010, the value of the Fund’s investment in the Master Fund totals $21,518,041, representing 97.74% of the Fund’s net assets (offset by approximately 2.26% of assets in excess of other liabilities), and representing 83.78% of the Master Fund’s net assets.The Master Fund has included a schedule of investments as of December 31, 2010, in its filing on Form N-Q made with the Securities and Exchange Commission onMarch 1,2011. Income Taxes As a limited liability company that is treated as a partnership, no provision for the payment of Federal, state or local income taxes has been provided by theFund.Each Member is individually required to report on its own tax return its share of the Fund’s taxable income or loss.The Fund has a tax year end of December 31 but, no income tax provision is required as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation - Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Investments in the Master Fund The Fund records its investment in the Master Fund at fair value which is represented by the Fund’s proportionate indirect interest in the net assets of the Master Fund as of December31, 2010. Valuation of Portfolio Funds and other investments held by the Master Fund is discussed in the notes to the Master Fund’s financial statements. The Fund records its pro rata share of the Master Fund’s income, expenses and realized and unrealized gains and losses. Please refer to the accounting policies disclosed in the financial statements of the Master Fund for additional information regarding significant accounting policies that affect the Fund. Fair Value of Financial Instruments The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2010; Fair Value Measurements at Reporting Date Using Quoted Prices in Active markets for Significant Other Significant Identical Assets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Investments SCS Hedged Opportunities Master Fund, LLC $
